DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

November 20, 2015

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services

SUBJECT:

2016 SSI and Spousal Impoverishment Standards

Certain Medicaid income and resource standards are adjusted beginning each January in
accordance with changes in the Supplemental Security Income (SSI) federal benefit rate (FBR)
and the Consumer Price Index (CPI). Many states offer, for example, categorical eligibility to
individuals who are not receiving SSI but who meet the financial eligibility requirements of the
program, as authorized by 1902(a)(10)(A)(ii)(I) of the Social Security Act (“the Act”). Similarly,
most states have adopted the “special income level” institutional eligibility category authorized
under Section 1902(a)(10)(A)(ii)(V) of the Act, the maximum income standard for which is
300% of the SSI FBR. Additionally, certain eligibility standards relating to coverage of longterm services and supports, including the home equity limitation in Section 1917(f) of the Act
and elements of the spousal impoverishment statute in Section 1924, are increased each year
based on increases in the CPI for All Urban Consumers (CPI-U).
Included with this informational bulletin is the 2016 SSI and Spousal Impoverishment Standards
chart that displays the new standards. Most of these standards remain the same compared to the
2015 standards, because there were no increases in the CPI for Urban Wage Earners and Clerical
Workers (CPI-W) (which is the index for the SSI FBR), or the Consumer Price Index for All
Urban Consumers (CPI-U) (which, as noted above, is the index for the home equity limit and
certain spousal impoverishment standards).
These standards are also available on Medicaid.gov at http://medicaid.gov/Medicaid-CHIPProgram-Information/By-Topics/Eligibility/Spousal-Impoverishment-Page.html. Please update
your standards in accordance with this information for the provisions that become effective on
January 1, 2016.
If you have any questions or need additional information, please contact Gene Coffey at
410-786-2234 or Gene.Coffey@cms.hhs.gov.

